Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 02/17/2022 and 12/01/2020, have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US PGPub 2016/0380317).
As to Claim 1 and 15, Lin teaches a battery management apparatus (¶9), comprising: 
a voltage measuring unit including a voltage sensor and configured to measure a battery voltage of a battery (Abstract, “the strain sensor includes a thin, flexible substrate, a plurality of piezoresistors mounted on the substrate, an input for receiving a voltage signal, an output for providing an output voltage signal from the plurality of piezoresistors”); 
a degree of bending measuring unit including a flexible sensor, provided on at least one side of the battery and configured to measure a degree of battery bending of the battery (¶74; “the system 600′ measured voltage over a range of about 1 mV, which corresponded to 35e-6 bending strain. The corresponding calculation indicated that 35e-6 bending strain corresponded to about 7 μm in deflection of the surface of the battery cell 810. These data points form an exemplary embodiment of the mechanical data model 645”); and 
a processor (¶77) configured to: 
receive the battery voltage from the voltage measuring unit, receive the degree of battery bending from the degree of bending measuring unit, set a base degree of bending according to a voltage range to which the battery voltage belongs among an overdischarge voltage range, an allowable voltage range and an overcharge voltage range, compare the degree of battery bending with the base degree of bending to determine which is greater, and perform a protection operation for the battery based on a degree of bending comparison result (Abstract, Figure 9; ¶76 and Claim 12).
	Lin is silent as to “belongs among an overdischarge voltage range, an allowable voltage range and an overcharge voltage range, compare the degree of battery bending with the base degree of bending to determine which is greater.”  Examiner asserts that overdischarge and overcharging and the need to monitor and protect the battery cells is obvious to the skilled artisan.  Lin teaches “to improve the understanding of the SOH and SOC of a cell 110, the bending (out-of-plane) strain, or swelling of the cell 110 caused by charging and discharging is desirably monitored with a sensor that has a small form factor that can be fielded in an automotive application.” (¶11).  Therefore, Examiner understands that the skilled artisan would desire to monitor overdisharge, overcharging, and etc. to preserve and optimize the battery life.

As to Claim 14, Lin teaches a battery pack comprising the battery management apparatus according to claim 1 (Fig. 1B).

Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest “wherein the processor is further configured to: set the base degree of bending as a first reference degree of bending when the battery voltage is included in the overdischarge voltage range, set the base degree of bending as a second reference degree of bending when the battery voltage is included in the allowable voltage range, and set the base degree of bending as a third reference degree of bending when the battery voltage is included in the overcharge voltage range” as to claim 2-5 in combination with the remaining dependent claims.

The prior art does not teach or suggests “wherein the processor is configured to: set a base time to correspond to the voltage range to which the battery voltage belongs, compare an excess time with the base time to determine which is longer, the excess time being a time that passes from a time point at which the degree of battery bending exceeds the base degree of bending, and perform the protection operation for the battery based on a time comparison result” as set forth in claim 6-13 in combination with remaining dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/Primary Examiner, Art Unit 2852